Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims filed 7/15/2020 are made of record.  Claims 1-4 are currently pending in the application.

Claim Objections

Claims 1 and 3 are objected to because of the following informalities:  claims 1 and 3 recite “water vapor permeability according to JISK7129 is 0.5g/m2 per 24 hours or higher at a temperature of 800C, a moisture of 95% RH and a differential pressure of 1 atm”.  For clarity, the recitation should read “water vapor permeability according to JISK7129 is 0.5g/m2 or higher per 24 hours at a temperature of 800C, a moisture of 95% RH and a differential pressure of 1 atm” in light of the specification wherein the water vapor permeability is greater than 0.5 g/m2 (see examples).  
Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP 2005-260058 A).
It is noted that JP 2005-260058 A is in Japanese.  A copy of the machine translation into English of these documents is provided with this office action.  All line/paragraph citations in the body of rejection below are to the machine translation.
Regarding claims 1 and 3, Suzuki et al disclose in example 1, a method wherein copper foil having a roughness of 1.5 microns is used as a carrier foil (i.e. reads on carrier copper foil having a roughened surface with a surface roughness of 1.5 microns in present claims 1 and 3), and chromium plating was continuously performed on the surface to form a peeling layer (i.e. reads on including a release layer formed thereon in present claims 1 and 3).  Subsequently, an electroless plating solution was used and extremely thin copper foil having a thickness of 1 micron was formed (paragraph 0026) which reads on step of forming copper foil in present claims 1 and 3.    An epoxy resin solution was applied to the copper layer of ultrathin copper foil (i.e. reads on step of laminating adhesive layer on the metal film in present claims 1 and 3) with carrier and then the carrier was peeled off (paragraph 0039) which reads on peeling the electrodeposited copper foil from the release layer in present claim 1.  Upper layer (i.e. ultrathin layer) is formed by any one of electroplating method and chemical vapor deposition method (paragraph 0020) which reads on electro-deposited copper foil in present claims 1 and vapor deposited copper foil in present claim 3.  Given that carrier copper foil has a roughened surface as presently claimed, it is the office’s position that electro-deposited and vapor-deposited copper foil, in Suzuki et al, would implicitly have thick and thin parts attributable to roughened surface of carrier copper foil on release layer. Ultrathin copper foil formed by electroplating or chemical vapor deposition resulted in a thin copper foil with small pinholes (paragraph 0042) which reads on pin holes are formed as the thin parts of the electrodeposited copper break in present claims 1 and 3.

However, regarding order of process steps, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to peel the metal foil prior to coating with an epoxy solution instead of coating with epoxy solution and then peeling, absent evidence to the contrary.  Case law holds that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), See MPEP § 2144.04.
Regarding properties, given that the process of Suzuki et al is substantially similar to that in present claims, and ultrathin copper foil has pin holes, it is the office’s position that one skilled in art prior to the filing of present application would have a reasonable basis to expect the laminate, of Suzuki et al, comprising ultrathin copper film and epoxy solution coated thereon, to exhibit the presently claimed properties (i.e. exhibit water vapor permeability according to JISK7129 is 0.5g/m2 per 24 hours or higher at a temperature of 800C, a moisture of 95% RH and a differential pressure of 1 atm), absent evidence to the contrary.  
Regarding claims 2 and 4, ultrathin copper foil is a copper foil having a thickness of 0.1 microns or more and 9 microns or less (paragraph 0015) which reads on thickness of copper foil in present claims 2 and 4.

Relevant Prior Art
	
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  Specifically, Su (US 2015/0201535 A1) teach a method of forming an electromagnetic wave shielding film comprising the steps of forming an .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 



/KARUNA P REDDY/Primary Examiner, Art Unit 1764